IN THE COURT OF APPEALS OF IOWA

                                   No. 20-0773
                            Filed September 21, 2022


JESUS ANGEL RAMIREZ,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________

      Appeal from the Iowa District Court for Black Hawk County, David F. Staudt,

Judge.



      Jesus Ramirez appeals the denial of his application for postconviction relief.

AFFIRMED.



      Martha J. Lucey, State Appellate Defender, and Melinda J. Nye, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Genevieve Reinkoester, Assistant

Attorney General, for appellee.



      Heard by Ahlers, P.J., and Badding and Chicchelly, JJ.
                                         2


BADDING, Judge.

       On direct appeal from his convictions for possession of methamphetamine

with intent to deliver and a drug stamp violation, Jesus Ramirez claimed “that

Iowa’s search warrant statutes do not authorize anticipatory warrants.” State v.

Ramirez, 895 N.W.2d 884, 886 (Iowa 2017). Our supreme court agreed but held

that “where the federal government conducts a search pursuant to a valid search

warrant for purposes of a federal investigation, the mere fact that such a warrant

would not have been statutorily authorized in Iowa does not compel the results of

the search to be suppressed in the Iowa courts.” Id. The court specifically noted

Ramirez did “not claim that the search itself would have violated the Iowa

Constitution.” Id. at 898.

       Seizing on that opening in his application for postconviction relief, Ramirez

alleged his appellate attorney “was ineffective . . . because he did not brief and

argue on appeal . . . that the search itself violated the Iowa Constitution.” The

district court denied this claim, finding Ramirez failed to show there was “a

reasonable probability that the result would [have been] different had counsel

argued a violation of the Iowa Constitution.” Ramirez appeals this ruling.

I.     Background Facts and Proceedings

       The supreme court detailed the underlying facts in its decision on direct

appeal from Ramirez’s criminal convictions. For the purpose of this appeal, what’s

important to know is that Ramirez was the subject of an anticipatory search warrant

that was reviewed and approved by a federal magistrate. Id. at 887. Federal

agents executed the warrant and found almost one kilogram of methamphetamine

inside three mirror frames that were shipped to Ramirez’s address from Mexico.
                                         3


Id. at 888. “At some point, the United States Attorney’s Office decided to let the

State of Iowa prosecute the case.” Id.

       The State charged Ramirez with possession of methamphetamine with

intent to deliver, with an enhancement for a prior conviction, and a drug tax stamp

violation. Id. After an unsuccessful motion to suppress that focused on the initial

search of the package, Ramirez moved to reconsider, claiming that an anticipatory

search warrant “was invalid under Iowa Code chapter 808 [(2014)] and therefore

suppression was required.” Id. The district court denied the motion, and the case

proceeded to trial. Id. The jury found Ramirez guilty as charged. Id. at 889.

       Ramirez appealed, and the supreme court retained the appeal. Among

other things, Ramirez argued “his motion to suppress should have been granted

because Iowa law does not authorize anticipatory warrants.” Id. at 890. The

supreme court found that both prerequisites for constitutionality of conditional

anticipatory search warrants under the Fourth Amendment to the United States

Constitution were satisfied—that (1) “there is a fair probability that contraband or

evidence of a crime will be found in a particular place” if the triggering condition

occurs and (2) “there is probable cause to believe the triggering condition will

occur.” Id. at 892 (quoting United States v. Grubbs, 547 U.S. 90, 96–97 (2006)).

As a result, “the warrant was a valid federal warrant.”         Id.   Yet, the court

acknowledged anticipatory search warrants are not authorized under Iowa Code

sections 808.3 and 808.4. Id. at 893. So the supreme court asked: “Should Iowa

invalidate a search that would not have been invalidated under the law of the

jurisdiction pursuant to which it was conducted?” Id. at 894.
                                          4


       The supreme court answered in the negative, relying in part on its decision

in State v. Davis, 679 N.W.2d 651, 659 (Iowa 2004), which examined a Missouri

search that was unlawful under Missouri law but was used in an Iowa prosecution.

In upholding the search, the court in Davis “relied on a Missouri good-faith warrant

exception even though Iowa refuses to recognize the same exception.”

Ramirez, 895 N.W.2d at 894. The Davis court reasoned, “We see no reason to

give greater protection to the integrity of Missouri statutes than the Missouri courts

do under the circumstances.” 679 N.W.2d at 659; accord State v. Stockman,

No. 20-1360, 2022 WL 109183, at *5 (Iowa Ct. App. Jan. 12, 2022), further review

denied (Mar. 9, 2022) (“Following Ramirez and Davis, we apply federal law to

determine . . . whether the search of [the defendant’s] purse was authorized under

the federal search warrant.”).

       In finding the search should not be invalidated, the court in Ramirez

specifically pointed out that:

       Although Ramirez raises article I, section 8 of the Iowa Constitution
       in his briefing, he does not claim that the search itself would have
       violated the Iowa Constitution. Rather, he maintains only that Iowa
       statutes do not authorize this type of search and, therefore, it would
       violate the Iowa Constitution to admit the results of the search in an
       Iowa court.

895 N.W.2d at 898.         The court “disagree[d] with that broad proposition,”

concluding:

       we cannot say that the admission of the results of the May 16, 201[4]
       search either rewarded unlawful police conduct or undermined the
       integrity of our courts. Rather, it accorded a proper recognition to the
       bona fide actions of the federal government pursuant to that
       government’s lawful authority, including the official acts of a federal
       magistrate judge.
                                           5


As a result, the court affirmed Ramirez’s convictions. Id. Three justices dissented,

asserting that “evidence obtained by a search warrant issued by the federal court

to search property located in Iowa and owned by an Iowa residence would be

subject to the exclusionary rule in an Iowa prosecution.” Id. at 902 (Wiggins, J.,

dissenting).

          Ramirez applied for postconviction relief in August 2017. His second and

third amended applications respectively alleged “counsel should have argued and

preserved and raised violation of [a]rticle I [s]ection 8 of the Iowa Constitution” and

“[a]ppellate counsel was ineffective . . . because he did not brief and argue on

appeal . . . that the search itself violated the Iowa Constitution.” Following a

hearing, the district court denied Ramirez’s application. Ramirez appeals that

ruling.

II.       Analysis

          To prevail on his ineffective-assistance claim,1 Ramirez must establish by a

preponderance of the evidence that (1) appellate counsel failed to perform an

essential duty, and (2) this failure resulted in prejudice.             Strickland v.

Washington, 466 U.S. 668, 687 (1984); State v. Lopez, 907 N.W.2d 112, 116 (Iowa

2018). Failure to prove either prong will preclude relief. State v. McNeal, 897

N.W.2d 697, 703 (Iowa 2017). Thus, “[i]f the claim lacks prejudice, it can be

decided on that ground alone without deciding whether the attorney performed

deficiently.” Ledezma v. State, 626 N.W.2d 134, 142 (Iowa 2001). To establish



1Postconviction rulings are normally reviewed for errors at law, but review is de
novo when claims of ineffective assistance of counsel come into play. Sothman v.
State, 967 N.W.2d 512, 522 (Iowa 2021).
                                           6


prejudice, the applicant must show a reasonable probability of a different result,

which “is a probability sufficient to undermine confidence in the outcome.” State

v. Lorenzo Baltazar, 935 N.W.2d 862, 868 (Iowa 2019) (citation omitted).

       On the merits of his claim, Ramirez argues the search warrant lacked

probable cause because the warrant application presented no information that a

crime was being committed when the warrant issued and the police had control

over the means for a crime to occur. Without probable cause, he argues the search

was unreasonable under the Iowa Constitution. Ramirez admits his argument on

the merits “is not the majority view among jurisdictions.” He is also careful to point

out that he is not arguing that anticipatory search warrants should be “per se

unconstitutional under the Iowa Constitution.” See Ramirez, 895 N.W.2d at 893

n.3 (“We are not aware of any state supreme court declaring such warrants to be

per se unconstitutional.”). Instead, Ramirez submits that because the supreme

court has interpreted “the Iowa Constitution to be more protective than that [of] the

majority view” in other cases, a challenge to the constitutionality of the search itself

under the Iowa Constitution “would have been successful,” and he was therefore

prejudiced by counsel’s failure to raise the issue.

       The first hurdle for Ramirez in establishing prejudice is that the supreme

court already found the warrant underlying the search of his apartment was

supported by probable cause. Id. at 892. Thus, his argument that the search itself

was unconstitutional for want of probable cause doesn’t really go anywhere.

       Another obstacle for Ramirez on the prejudice front is the applicability of the

exclusionary rule, which only “requires suppression at trial of evidence discovered

as a result of illegal government activity.” State v. Naujoks, 637 N.W.2d 101, 111
                                           7


(Iowa 2001) (emphasis added). The supreme court found the federal investigation

led to a valid warrant and the actions of the federal government were “pursuant to

that government’s lawful authority.” Ramirez, 895 N.W.2d at 898. As a result,

there was no “illegal government activity” triggering the exclusionary rule. See

Naujoks, 637 N.W.2d at 111. After surveying cases from other jurisdictions, the

supreme court essentially said the exclusionary rule would not apply to bar the

admission of the results of the search:

       When a bona fide federal investigation leads to a valid federal
       search, but the evidence is later turned over to state authorities for a
       state prosecution, we do not believe deterrence or judicial integrity
       necessarily require a reexamination of the search under standards
       that hypothetically would have prevailed if the search had been
       performed by state authorities.

Ramirez, 895 N.W.2d at 894–98; accord Naujoks, 637 N.W.2d at 111 (stating the

purpose of excluding illegally obtained evidence “is twofold: to deter lawless police

conduct and to protect the integrity of the judiciary”).

       So the open question Ramirez contends was left unanswered in his direct

appeal really wasn’t left unanswered. While the supreme court was careful to note

Ramirez did not argue “that the search—if statutorily authorized—would have

violated the Iowa Constitution,” it effectively foreclosed a different result under that

argument with the findings detailed above. Ramirez, 895 N.W.2d at 898. For

these reasons, we conclude Ramirez did not meet his burden to show prejudice.

The district court’s denial of his application for postconviction relief is accordingly

affirmed.

       AFFIRMED.